Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that there was insufficient proof of defendant’s use of force to support the conviction of robbery in the third degree. Although defendant did not use force to take the money from the victim’s shirt pocket, the evidence shows that he used force for the purpose of "[preventing or overcoming resistance to the * * * retention [of the property] immediately after the taking” (Penal Law § 160.00 [1]).
The record fails to demonstrate that defendant was deprived of effective assistance of counsel because of counsel’s failure to move to suppress identification testimony (see, People v Rivera, 71 NY2d 705, 709). Further, we reject defendant’s contention that counsel was ineffective because of counsel’s failure to raise an intoxication defense. (Appeal from Judgment of *1052Onondaga County Court, Burke, J. — Robbery, 3rd Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.